In a proceeding pursuant to Social Services Law § 383-c, the biological mother appeals from an order of the Family Court, Dutchess County (Forman, J.), dated March 29, 2006, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court properly denied the biological mother’s petition, in effect, to revoke the judicial surrender of her child (see Social Services Law § 383-c; Matter of Torres v Scopetta, 2 AD3d 533 [2003]). Mastro, J.E, Rivera, Dillon and Garni, JJ., concur.